            Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 1 of 14




     MICHAEL J. MCAVOYAMAYA, ESQ.
 1
     Nevada Bar No.: 14082
 2   4539 Paseo Del Ray
     Las Vegas, Nevada 89121
 3   Telephone:     (702) 299-5083
     Mmcavoyamayalaw@gmail.com
 4   Attorney for Plaintiffs
 5
                           UNITED STATES DISTRICT COURT
 6
                                   DISTRICT OF NEVADA
 7                                       * * * *

 8    JAVIER CABRERA,

 9                          Plaintiff,                 Case No: 2:18-cv-00304-RFB-CWH
10    vs.
                                                       PLAINTIFFS’ REPLY TO SEIU’S
11    SERVICE EMPLOYEES                                 RESPONSE (ECF NO. 237) IN
      INTERNATIONAL UNION, et al,                        SUPPORT OF PLAINTIFFS’
12                                                        COUNTER-MOTION FOR
                            Defendants.                    RECONSIDERATION
13

14           COME NOW, Plaintiffs, by and through their attorney of record, MICHAEL
15   MCAVOYAMAYA, ESQ., and hereby submit this Reply to SEIU’s Response (ECF No. 237) in
16   Support of Motion to Reconsider.
17           DATED this 11th day of May, 2021.
18

19                                        /s/ Michael J. Mcavaoyamaya
                                          ____________________________
20                                        MICHAEL J. MCAVOYAMAYA, ESQ.
21
                                          Nevada Bar No.: 014082
                                          4539 Paseo Del Ray
22                                        Las Vegas, Nevada 89121
                                          Telephone:     (702) 299-5083
23                                        Mmcavoyamayalaw@gmail.com
                                          Attorney for Plaintiffs
24

25

26

27

28




                                                 -1-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 2 of 14




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     LEGAL ARGUMENT
 3          Defendants’ Motion for Reconsideration, and Response to Plaintiff Miller’s counter-
 4   motion for reconsideration seeks to argue the exact opposite position of what they argued in their
 5
     Motion for Summary Judgment with regards to claims alleging breach of Articles 8 and 22 of the
 6
     NSEUSU CBA. Defendants also seek to advance the position that after Local 1107, through the
 7
     SEIU International Trustees, repeatedly asserted that “because of the imposition of a trusteeship
 8
     over Local 1107 by the Service Employees International Union, the grievance framework outlined
 9
     under Article 11 of the CBA is now legally impossible to adhere to,” and unilaterally altering the
10
     procedure without bargaining with the NSEUSU, they can subsequently demand arbitration
11
     despite both refusing to adhere to the grievance and arbitration procedure in the CBA and refusing
12
     to bargain a joint resolution for potentially modifying the procedure during the trusteeship. See
13
     L1107 Letter to Miller, 1/3/18, attached as Exhibit 1, at CMM184; see also ECF No. 237, at 1:2-
14
     2:12; see also Pltf Miller’s Resp. SEIU MSJ Ex. 24, (ECF No. 199-24), at CMM184; see also
15

16
     Pltfs’ Resp. SEIU MSJ, (ECF No. 199), at 5:23-6:5; see also NSEUSU Resp. MSJ, (ECF No.

17   200), at 6:20-7:2; see also NSEUSU Resp. MSJ Ex. 24, (ECF No. 200-24), at CMM184; see also

18   Pltf Miller’s Resp. L1107 MSJ, (ECF No. 198), at 6:20-7:2; see also Pltf Miller’s Resp. L1107

19   MSJ Ex. 24, (ECF No. 198-24), at CMM184. Such is not the case.

20          Once Local 1107 asserted that it was legally impossible to adhere to the grievance and
21   arbitration procedure in the CBA, refused to follow the grievance and arbitration procedure as it
22   was written, and refused to negotiate a joint resolution to account for imposition of the trusteeship,
23   Local 1107 repudiated the grievance and arbitration procedure. Id. In fact, as outlined extensively
24
     in Plaintiffs’ Motion for Summary Judgment, and Responses to Defendants’ Motions for
25
     Summary Judgment, Plaintiff NSEUSU actually filed a grievance regarding Local 1107’s failure
26
     to follow the grievance and arbitration procedure, sought to negotiate the issue, and Local 1107,
27
     through the SEIU International trustees, repeatedly refused Plaintiffs’ requests resulting in
28
     repudiation. See Grievance Procedure Grievance, attached as Exhibit 2, at Local – 0037; see also



                                                    -2-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 3 of 14




 1   Grievance Procedure Email, attached as Exhibit 3, at Local – 0836; see also Pltfs’ Resp. SEIU
 2   MSJ, (ECF No. 199), at 5:23-6:5; see also Pltf Miller’s Resp. SEIU MSJ Ex. 26, (ECF No. 199-
 3   26), at Local - 0037; see also Pltf Miller’s Resp. SEIU MSJ Ex. 27, (ECF No. 199-26), at Local
 4
     - 0836; see also NSEUSU Resp. MSJ, (ECF No. 200), at 6:20-7:2; see also Pltf Miller’s Resp.
 5
     L1107 MSJ, (ECF No. 198), at 6:20-7:2. Local 1107 was given every opportunity to adhere to
 6
     the grievance and arbitration procedure, and/or bargain a modification to the procedure and
 7
     refused every request. Indeed, Plaintiff NSEUSU’s grievance filed on behalf of all the NSEUSU
 8
     members expressly cited to Local 1107’s October 29, 2017 letter to Debbie Miller asserting it
 9
     would not follow the grievance and arbitration procedure and requested negotiation:
10

11
            NSEUSU has filed a grievance on behalf of Debbie Miller on October 29, 2017.
            Martin Manteca responded to our request for a Step 1 on November 15, 2017 stating
12          " ... 1 will act in the capacity as the SEIU Local 1107 President for Step 1's and the
            Executive Vice President. Luisa Blue, will act in the capacity as the Executive
13
            Board panel for Step 2's.” This is a violation of Article 11 and we will not agree to
14          it. The Article clearly states: " ... a panel of 3 to 5 members from the Executive
            Board of SEIU Local 1107, exclusive of the SEIU Local 1107 President will meet
15          with the affected employee and his/her Union representative to try to resolve the
            problem." Nowhere in the CBA are trustees given rights to alter the Articles in
16
            the CBA.
17
     See Ex. 2, at Local – 0037.
18
            Plaintiff NSEUSU expressly requested “That NSEUSU and SEIU Local1107 obtain a list
19
     of all former EBoard members and through the striking process, mutually agree upon a panel of
20
     3 to 5 members. This panel should be approximately 1/2 public sector and 1/2 private sector.” Id.
21
     The request was reasonable, and in accordance with the CBA grievance procedure. Id. Local 1107
22
     refused to negotiate, and refused to follow the grievance and arbitration procedure resulting in
23
     express repudiation. As such, Plaintiffs were permitted to pursue all their claims in this Court
24

25
     after repudiation of the grievance and arbitration procedure. Defendants had no authority to force

26   arbitration pursuant to a grievance and arbitration procedure they refused to follow over numerous

27   requests by Plaintiffs to follow the procedure as it was written, resulting in repudiation.

28




                                                    -3-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 4 of 14




 1          Despite this fact, the SEIU Defendants continue to assert that they could demand
 2   adherence to the grievance and arbitration procedure in the CBA asserting that it was “Plaintiff
 3   Nevada Service Employees Union Staff Union (“NSEUSU”) and co-Plaintiffs Debbie Miller and
 4
     Javier Cabrera have done everything possible to avoid arbitration of their CBA-based claims.”
 5
     See ECF No. 237, at 1:5-7. Such was not the case. Plaintiffs sought adherence to the grievance
 6
     and arbitration procedure and after Defendants repudiated the grievance procedure, Plaintiffs
 7
     permissibly brought their claims before this Court.
 8
            Plaintiff Miller has sought reconsideration of this Court’s dismissal of her §301 LMRA
 9
     claim in her counter-motion filed in concurrence with Plaintiffs’ Response to Defendants’
10
     Motions for Reconsideration. Plaintiff’s counter-motion raises an issue regarding this Court’s
11
     clear error when applying undisputed facts to Plaintiff Miller’s §301 LMRA claim when it
12
     dismissed the claim for failure to file a grievance alleging breach of “Article 8, 22, and 24” of the
13
     CBA in this case. See Order, (ECF No. 224), at 9:5-11. When discussing the undisputed facts in
14

15
     its order, this Court clearly noted that “On January 3, 201[8], Trustee Luisa Blue wrote a letter to

16   Miller through counsel asserting that after reviewing the grievance, it was not cognizable because

17   it asserted matters that are not subject to grievance and arbitration under the CBA. Luisa Blue

18   also noted that there is no jurisdiction under the CBA to grieve matters subject to management

19   rights because management rights are expressly not subject to grievance under Article 8 of the
20   CBA.” Id. at 3:18-4:2. The Court was correct in noting that it was undisputed that Defendants
21   argued both before this action was filed, and in their motions for summary judgment that claims
22   alleging breach of Article 8 were not subject to the grievance and arbitration procedure. Id. see
23
     also L1107 MSJ, (ECF No. 168), at 26:8-16; see also SEIU MSJ, (ECF No. 167), at 31-32 n20.
24
            Despite it being undisputed that matters arising under Article 8 and 22 were not subject to
25
     the grievance and arbitration procedure, this Court dismissed Plaintiff Miller’s §301 LMRA claim
26
     “because Miller only grieved violation of Article 1 and 2 of the CBA, she cannot allege breached
27
     of Article 8, 22, and 24.” See Order, (ECF No. 224), at 9:5-11. Plaintiff Miller does not seek
28
     reconsideration of the Court’s order in regards to Article 24, as it was not clear error for the Court



                                                    -4-
           Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 5 of 14




 1   to determine that Article 24 was grievable, and thus should have been expressly alleged in
 2   Plaintiff Miller’s grievance. Id. However, it was undisputed that disputes arising under Article 8,
 3   “Management Rights,” and Article 22 Bilingual Pay, were expressly excluded from the grievance
 4
     and arbitration procedures. See L1107 MSJ, (ECF No. 168), at 26:8-16; see also SEIU MSJ, (ECF
 5
     No. 167), at 31-32 n20. Plaintiff Miller’s §301 LMRA claim cannot be dismissed for failure to
 6
     file a grievance alleging breach of Articles expressly excluded from the grievance and arbitration
 7
     procedure, especially considering Local 1107 interpreted Plaintiff Miller’s grievance as seeking
 8
     to “grieve matters subject to management rights,” and repeatedly asserted that such matters “are
 9
     expressly not subject to grievance and arbitration under the CBA.” See Ex. 1, at CMM186.
10
     Despite this fact, Defendants seek to walk back their own arguments made on summary judgment
11
     when addressing Plaintiff Miller’s counter-motion for reconsideration. Defendants’ arguments
12
     lack merit.
13
     I.     PLAINTIFFS HAVE NOT USED THEIR REPLY BRIEF AS A SURREPLY.
14

15
            The SEIU Defendants assert that Plaintiffs have used their reply brief filed in response to

16   Local 1107’s Response to Plaintiff Miller’s counter-motion for reconsideration as a surreply. See

17   ECF NO. 237, at 2:13-3:6. However, Local 1107 combined their Reply in Support of Motion for

18   Reconsideration, and their Response to Plaintiff’s counter-motion to reconsider into a single

19   document without bifurcating issues, and expressly arguing issues related to SEIU’s Motion for
20   Reconsideration. See ECF No. 234, at 2-9. Plaintiffs simply responded to the issues raised and
21   incorporated into Local 1107’s response to Plaintiff’s counter-motion to reconsider. Id.
22
     II.    PLAINTIFFS’ MOTION DOES NOT RAISE NEW ARGUMENTS THAT COULD
23          HAVE BEEN RAISED DURING DISPOSITIVE MOTIONS.
24          Defendants maintain that Plaintiff Miller is raising new arguments in her counter-motion
25   to reconsider that could have been raised during dispositive motions. See ECF No. 237, at 3:7-22.
26   According to Defendants, “In its motion for summary judgment, SEIU spent multiple pages
27   detailing its argument that Miller could not pursue claims of CBA breaches that were never
28   grieved.” Id. Defendants assert that Plaintiffs did not respond to their arguments. Id. However, in




                                                   -5-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 6 of 14




 1   response Plaintiffs focused their arguments on the issues of repudiation and the ability to bring
 2   claims under Articles 1 and 2 despite allegations of discrimination, because it was undisputed that
 3   disputes arising under Articles 8 and 22 of the CBA were not subject to the grievance and
 4
     arbitration procedures. See L1107 MSJ, (ECF No. 168), at 26:8-16; see also SEIU MSJ, (ECF
 5
     No. 167), at 31-32 n20; see also Pltfs’ MSJ, (ECF No. 172), at 36:21-37:2. Because it was
 6
     undisputed that claims arising under Article 8 and 22 of the CBA were outside of the grievance
 7
     and arbitration procedure, Plaintiffs focused their response on the other claims, as Defendants
 8
     advanced no other legitimate arguments for why the claims alleging breach of Articles 8 and 22
 9
     should be dismissed. Clearly, if claims alleging breach of Articles 8 and 22 are not subject to the
10
     grievance and arbitration procedure, dismissal of such claims for failure to file a grievance
11
     alleging breach of those articles would not be permissible.
12
             Further, Plaintiffs, Defendants, and the Court all cited to Local 1107’s letter to Plaintiff
13
     Miller noting “that there is no jurisdiction under the CBA to grieve matters subject to management
14

15
     rights because management rights are expressly not subject to grievance under Article 8 of the

16   CBA.” See Order, (ECF No. 224), at 3:26-4:2; see also L1107 MSJ, (ECF No. 168), at 26:8-16;

17   see also SEIU MSJ, (ECF No. 167), at 31-32 n20; see also Pltfs’ MSJ, (ECF No. 172), at 36:21-

18   37:2. At no point in either of Defendants’ motions did they assert that claims alleging breach of

19   articles expressly excluded from the grievance and arbitration procedure were not actionable in
20   this Court. For that reason, Plaintiff’s responses focused on the articles Plaintiff Miller did cite in
21   her grievance. For these reasons, Plaintiff Miller is not asserting a new argument on
22   reconsideration. Rather, Plaintiff Miller is requesting reconsideration of the Court’s clear error in
23
     applying the undisputed facts to black letter contract law, to wit: that claims for breach of Articles
24
     8 and 22 are not subject to the grievance and arbitration procedures of the CBA and are thus
25
     actionable in this Court without first filing a grievance. United Steelworkers v. Warrior & Gulf
26
     Navigation Co., 363 U.S. 574 (1960). As such, reconsideration and reinstatement of Plaintiff
27
     Miller’s §301 claim is warranted.
28




                                                     -6-
            Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 7 of 14




     III.    DEFENDANTS’ ARGUMENTS THAT PLAINTIFF MILLER NEEDED TO
 1
             ATTEMPT TO EXHAUST THE CLAIMS FOR BREACH OF ARTICLES 8 AND
 2           22 IS BOTH CONTRADICTED BY THE RECORD AND THEIR OWN
             ARGUMENTS ON SUMMARY JUDGMENT.
 3
             Defendants now assert, for the first time, that Plaintiff Miller needed to attempt to exhaust
 4
     remedies by filing a grievance alleging breach of Article 8 and 22 of the CBA before bringing
 5
     this action in federal court. See ECF No. 237, at 3:23-4:2. This argument should not be entertained
 6
     as it is contradicted by the undisputed evidence and arguments presented in the parties’ dispositive
 7
     motions. Defendants cite to no case law for their position that a party must attempt to grieve a
 8

 9
     matter expressly excluded from the grievance and arbitration procedure before the matter is

10   actionable in federal court. Id. Supreme Court precedent on the matter is clear, when a matter is

11   expressly excluded from a grievance and arbitration procedure in a CBA it is actionable in federal

12   court. United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960). Indeed, the

13   Supreme Court has consistently affirmed its own “labor arbitration precedents” noting that parties
14   cannot be compelled to arbitrate matters they have not agreed to arbitrate. Granite Rock Co. v.
15   Int'l Bhd. of Teamsters, 561 U.S. 287, 301 n.8, 130 S. Ct. 2847, 2859 (2010). “Although Warrior
16   & Gulf contains language that might in isolation be misconstrued as establishing a presumption
17   that labor disputes are arbitrable whenever they are not expressly excluded from an arbitration
18
     clause, 363 U.S., at 578-582, 80 S. Ct. 1347, 4 L. Ed. 2d 1409, the opinion elsewhere emphasizes
19
     that even in LMRA cases, ‘courts’ must construe arbitration clauses because ‘a party cannot be
20
     required to submit to arbitration any dispute which he has not agreed so to submit.’” Id.
21
             “Whether enforcing an agreement to arbitrate or construing an arbitration clause, courts
22
     and arbitrators must ‘give effect to the contractual rights and expectations of the parties.’” Stolt-
23
     Nielsen S. A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 682-83 (2010) “In this endeavor, ‘as with
24
     any other contract, the parties’ intentions control.’” Id. quoting Mitsubishi Motors Corp. v. Soler
25
     Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). “Underscoring the consensual nature of
26
     private dispute resolution, we have held that parties are “‘generally free to structure their
27
     arbitration agreements as they see fit.’” Id. Parties are free to “agree to limit the issues they choose
28




                                                     -7-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 8 of 14




 1   to arbitrate…and may agree on rules under which any arbitration will proceed.” Id. The Ninth
 2   Circuit has consistently followed “the Supreme Court's command that ‘a party cannot be required
 3   to submit to arbitration any dispute which he has not agreed so to submit.’” Revitch v. DIRECTV,
 4
     LLC, 977 F.3d 713, 719 n.3 (9th Cir. 2020) quoting AT&T Techs., Inc. v. Commc'ns Workers of
 5
     Am., 475 U.S. 643, 648 (1986) (quoting Warrior & Gulf Navigation Co., 363 U.S. at 582); see
 6
     also Holl v. United States Dist. Court (In re Holl), 925 F.3d 1076, 1083 (9th Cir. 2019).
 7
            Defendants misrepresent the Supreme Court’s decision in AT&T Technologies, Inc. v.
 8
     Communications Workers of America, arguing, without quoting the actual decision, that “when
 9
     parties clearly agree that questions of substantive arbitrability should be decided by the arbitrator,
10
     it is for the arbitrator and not the courts to decide.” See ECF No. 237, at 4:14-16. In AT&T
11
     Technologies, Inc. v. Communications Workers of America, the Supreme Court outlined
12
     numerous principles gleaned from its labor arbitration precedent known as the Steelworkers
13
     Trilogy. 475 U.S. at 648-49. “‘[A]rbitration is a matter of contract and a party cannot be required
14

15
     to submit to arbitration any dispute which he has not agreed so to submit.’” Id. citing Warrior &

16   Gulf, supra, at 582;American Mfg. Co., supra, at 570-571. “This axiom recognizes the fact that

17   arbitrators derive their authority to resolve disputes only because the parties have agreed in

18   advance to submit such grievances to arbitration.” Id. citing Gateway Coal Co. v. Mine Workers,

19   414 U.S. 368, 374 (1974). Further, “the question of arbitrability -- whether a collective-
20   bargaining agreement creates a duty for the parties to arbitrate the particular grievance -- is
21   undeniably an issue for judicial determination” absent a clear and unmistakable agreement
22   otherwise. Id. (emphasis added). When “deciding whether the parties have agreed to submit a
23
     particular grievance to arbitration, a court is not to rule on the potential merits of the underlying
24
     claims.” Id.
25
            Defendants assert that “under the CBA, the parties agreed that any disputes over
26
     arbitrability would be decided by an arbitrator, not the courts. Under “Step 3” of Article
27
     11, the CBA states: “If the parties disagree about the arbitrability of a grievance, the arbitrator
28
     shall decide this issue prior to hearing the merits of the case.” See ECF No. 237, at 4:10-13.



                                                    -8-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 9 of 14




 1   This argument was never raised in any of Defendants’ motions or responses during dispositive
 2   motion briefing, and cannot be raised here. Further, this new argument that there was a dispute
 3   over the arbitrability of claims arising under Articles 8 and 22 is flatly contradicted by what
 4
     Defendants actually argued in their dispositive motions, and in their letters to Plaintiffs before
 5
     this litigation began. The fact is, there was no dispute over the arbitrability of disputes arising
 6
     under Articles 8 and 22 until Defendants’ responses to Plaintiff Miller’s counter-motion for
 7
     reconsideration. See L1107 MSJ, (ECF No. 168), at 26:8-16; see also SEIU MSJ, (ECF No. 167),
 8
     at 31-32 n20; see also Pltfs’ MSJ, (ECF No. 172), at 36:21-37:2; see also Ex. 1, at CMM186.
 9
     Plaintiffs did not file any grievances for breach of Articles 8 and 22 because Plaintiffs knew such
10
     disputes were expressly excluded from the grievance and arbitration procedure. Id. Local 1107
11
     also expressly invoked its right to refuse to arbitrate disputes arising under Article 8 when
12
     responding to Plaintiff Miller’s grievance for breach of Articles 1 and 2 and other relevant articles,
13
     asserting that there was “no jurisdiction to grieve matters subject to management rights because
14

15
     management rights are expressly not subject to grievance and arbitration,” and confirming that it

16   would not agree to arbitrate such matters. Id.

17          Article 8 of the CBA contains an expansively broad management rights clause.
            Section 1 of the management rights clause permits Local 1107 "discretion in
18
            determining whom to employ," "to employ temporary employees," ''to determine
19          and re-determine job assignments," and "to establish and alter working schedules
            at any time," among other management rights. In expanding an already broad
20          management rights clause, Section 2 provides that Local 11 07 has the "unilateral
21
            right[]," among other things, to "determine the services to be performed[ and] the
            methods of service," to "select, hire, train, transfer employees," to "direct and
22          manage the work force," and to "adopt, add to, amend, change or rescind any
            reasonable work rule." Finally, Section 3 expressly excludes management rights
23          from grievance and arbitration and from bargaining. "The reserved rights of SEIU
24
            Local1107 shall not be subject to the grievance and arbitration provisions of this
            Agreement nor shall SEIU Local1107 be required to bargain with the Staff Union
25          about exercising any of its reserved rights during the term of this Agreement."
            …
26
            To the extent the grievance challenges the Employer's right to set job descriptions,
27          to set qualifications for positions within the bargaining unit, and to hire and fire
            employees for bargaining unit positions, the grievance as filed is not cognizable
28          because it concerns subject matter that is not arbitrable under management rights.




                                                      -9-
          Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 10 of 14




 1   See Ex. 1, at CMM186.
 2           On January 3, 2018, it was undisputed between Plaintiffs and Defendants that disputes
 3   arising under Article 8 of the CBA were not subject to the grievance and arbitration procedure in
 4
     the CBA. Id. On July 22, 2020, when the parties filed their dispositive motions, it was still
 5
     undisputed that disputes arising under Articles 8 and 22 of the CBA were not subject to the
 6
     grievance and arbitration procedure. See L1107 MSJ, (ECF No. 168), at 26:8-16; see also SEIU
 7
     MSJ, (ECF No. 167), at 31-32 n20; see also Pltfs’ MSJ, (ECF No. 172), at 36:21-37:2. Defendants
 8
     cannot now, in the eleventh (11) hour, on the eve of trial, argue that there is some dispute over
 9
     the arbitrability of claims arising under Articles 8 and 22 after consistently refusing to arbitrate
10
     disputes arising from Articles 8 and 22, and arguing on summary judgment that such matters were
11
     not grievable or arbitrable. Id. The parties have been in agreement throughout this entire litigation
12
     that disputes arising under Articles 8 and 22 were not subject to the grievance and arbitration
13
     procedure. Id. The time to request that this Court interpret these provisions otherwise, or to raise
14

15
     a dispute over their arbitrability, has long passed. There was nothing ambiguous about the

16   exclusion of disputes arising under Article 8 and 22 from the grievance and arbitration procedures,

17   as Defendants themselves argued. Id. If Defendants’ position was that the exclusion of such

18   disputes from the grievance and arbitration procedure was ambiguous, the time to raise that issue

19   was in their Motions for Summary Judgment. Id. Defendants failed to do so, instead, affirming
20   that there was no dispute over the exclusion of disputes over Articles 8 and 22 from grievance
21   and arbitration. Id.
22           The claims alleged by Plaintiffs were that, contrary to the representations of Local 1107
23
     and the SEIU International Trustees, Local 1107 was not simply exercising its broad management
24
     rights to hire temporary employees, but rather exercising its management right to hire temporary
25
     employees for the “sole purpose of displacing bargaining unit employees in breach of Article 8.”
26
     See CBA, (ECF No. 232-2), at CMM7903. Because such a claim is a dispute over Local 1107’s
27
     exercise of “The reserved rights of SEIU Local 1107” it is “not be subject to the grievance and
28
     arbitration provisions of” the CBA. Id. The terms are clear, and were not disputed. The parties



                                                   -10-
         Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 11 of 14




 1   did not agree to arbitrate disputes over Local 1107’s exercise of its management rights under
 2   Article 8, nor the establishment of an employee being bilingual under Article 22.
 3          The time to argue that Article 8 or 22 was ambiguous, and Plaintiff’s claims for breach of
 4
     Article 8 and 22 were not disputes over Local 1107’s exercise of its “reserved rights, and would
 5
     be subject to arbitration” was in their Motion for Summary Judgment. See ECF No. 237, at 5:5-
 6
     6. Defendants failed to make that argument, instead attaching a sworn declaration of the Trustee,
 7
     Luisa Blue, that asserted that Plaintiff’s claim failed on the merits because “Local 1107 has the
 8
     unilateral [management] right to hire temporary employees, except in the one situation where
 9
     such hiring ‘is for the sole purpose of displacing bargaining unit employees,’” and that such
10
     disputes were not “subject to the grievance and arbitration provisions” of the CBA. See SEIU
11
     MSJ, (ECF No. 167), at 31-32 n20. The time to argue that “Upon review of Article 22, it is
12
     immediately clear that the right the article concerns is that of an employee who claims entitlement
13
     to bilingual pay, not a general right on behalf of the staff union to contest the circumstances in
14

15
     which speaking a different language is determined to be a requirement of the job” was in their

16   Motion for Summary Judgment. See ECF No. 237, at 7:3-6. Instead, Defendants attached a sworn

17   declaration of Luisa Blue asserting that “Plaintiffs’ claimed breach of Article 22 of the CBA, for

18   requiring that the occupant of the front desk position speak Spanish [FAC, ¶ 108]…fails” because

19   the Trustee had the right to change the qualifications of the position, and that decision was not
20   “subject to the grievance and arbitration procedure.’…As such, it is clear the Trustee could
21   require that an employee at the front desk—who fields calls from the union’s diverse
22   membership—speak a second language, and in any event Plaintiffs would have no right to pursue
23
     a grievance concerning that designation under the CBA.” Id. (emphasis added).
24
            If Defendants wished to dispute the arbitrability of claims arising under Article 8 and 22
25
     being subject to the grievance and arbitration procedure, they needed to do so a very long time
26
     ago and did not. As such, Plaintiff Miller’s claims for breach of the CBA Articles 8 and 22 were
27
     not subject to grievance and arbitration, and cannot be dismissed for failure to file a grievance.
28
     Reconsideration and reinstatement of the claim is, therefore, warranted.



                                                  -11-
           Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 12 of 14




     IV.     DEFENDANTS’ RESPONSE TO PLAINTIFF MILLER’S MOTION FOR
 1
             RECONSIDERATION IS NOT THE PROPER FORUM TO ARGUE THE
 2           MERITS OF PLAINTIFF MILLER’S CLAIMS.

 3
             Next, Defendants argue, again, that Plaintiff Miller’s claims fail on the merits. Plaintiff
 4
     Miller did not raise an issue regarding the Court’s determination about the merits of the claim in
 5
     the counter-motion for reconsideration and if the Court reconsiders its Order the appropriate
 6
     procedure would be to reinstate the claim for consideration of the merits based on the parties’
 7
     dispositive motions. There are disputed issues of material fact regarding the Trustees motives for
 8

 9
     changing the requirements for the front desk position to deny Plaintiff Miller the position. As

10   argued in Plaintiff’s Response to Defendants’ Motions for Summary Judgment, there is

11   admissible testimony from SEIU International employee Barry Roberts, who was assisting with

12   the trusteeship, that when SEIU International imposes a trusteeship they try and get rid of the

13   entire local union staff. See ECF No. 198, at 10:21-11:3. There were emails between SEIU
14   International officials discussing getting “rid of staff quickly,” and the hiring of temporary
15   employees in their place. Id. at 11:4-28. Plaintiffs presented evidence that the Trustees employed
16   numerous individuals in the front desk position after imposition of the trusteeship that did not
17   speak Spanish. See ECF No. 199, at 25:3-28. This evidence raises a disputable issue of material
18
     fact regarding whether Local 1107 was exercising its management right to hire temporary staff
19
     for a legitimate reason, or for the sole purpose of displacing bargaining unit employees as part of
20
     their program to get rid of staff quickly. Id. While Plaintiff has responded to Defendants’
21
     argument regarding the merits of the §301 claim in this reply, this Court should ignore the
22
     argument entirely, and address only the arguments and evidence raised in the parties competing
23
     dispositive motions on the issue.
24
     …
25
     …
26
     …
27
     …
28




                                                  -12-
           Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 13 of 14




 1   II.      CONCLUSION
 2            Therefore, based on the foregoing, Plaintiff Miller respectfully requests that this Court
 3   GRANT Plaintiffs’ Counter-Motion for Reconsideration of the dismissal of Plaintiff Miller’s §301
 4   claim.
 5            Dated this 12th day of May 2021.
                                           /s/ Michael J. Mcavoyamaya
 6
                                           ______________________________________________
 7                                         MICHAEL J. MCAVOYAMAYA, ESQ.
                                           Nevada Bar No.: 14082
 8                                         4539 Paseo Del Ray
                                           Las Vegas, NV, 89121
 9
                                           Telephone: (702) 299-5083
10                                         Mmcavoyamayalaw@gmail.com
                                           Attorney for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  -13-
         Case 2:18-cv-00304-RFB-DJA Document 239 Filed 05/12/21 Page 14 of 14




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 12th day of May 2021, the undersigned served the
 3   foregoing PLAINTIFFS’ REPLY IN SUPPORT OF COUNTER-MOTION FOR
 4   RECONSIDERATION on all counsel herein by causing a true copy thereof to be filed with the
 5
     Clerk of Court using the CM/ECF system, which was served via electronic transmission by the
 6
     Clerk of Court pursuant to local order.
 7

 8    CHRISTENSEN JAMES & MARTIN
      EVAN L. JAMES, ESQ. (7760)
 9
      KEVIN B. ARCHIBALD, ESQ.
10    (13817)
      7440 W. Sahara Avenue
11    Las Vegas, Nevada 89117
      Telephone: (702) 255-1718
12
      Facsimile: (702) 255-0871
13    Email: elj@cjmlv.com,
      kba@cjmlv.com
14    Attorneys for Defendant Service
      Employees International Union
15

16
                                           Dated this 12th day of May, 2021.
17
                                           /s/ Michael J. Mcavoyamaya
18
                                           ____________________________________
19                                         MICHAEL MCAVOYAMAYA, ESQ.
                                           Nevada Bar No.: 014082
20                                         4539 Paseo Del Ray
21
                                           Las Vegas, NV, 89121
                                           Telephone: (702) 299-5083
22                                         Mmcavoyamayalaw@gmail.com
                                           Attorney for Plaintiffs
23

24

25

26

27

28




                                                 -14-
